Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 6, 2014

                                       No. 04-14-00516-CV

                    IN THE INTEREST OF J.O. AND A.O., CHILDREN,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02019
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        The reporter’s record was due August 1, 2014, but was not filed. The court reporter is
reminded that, by statute, this appeal is accelerated, and is to take precedence over other matters.
TEX. FAM. CODE ANN. § 109.002(a) (West Supp. 2013). Moreover, pursuant to Rule 28.4(b), the
trial court is required to direct the responsible reporter to immediately commence the preparation
of the record once an appeal is filed, and if necessary, arrange for a substitute reporter to allow
the responsible reporter to complete the record relating to the termination. TEX. R. APP. P.
28.4(b)(1).

        We ORDER David R. Zarate, the court reporter, to file the reporter’s record on or before
August 18, 2014. The reporter is reminded that strict deadlines exist with regard to disposal of
appeals dealing with termination of parental rights. With regard to the appellate record, appellate
courts may not grant more than 30 days cumulatively with regard to extensions of time for the
reporter’s record in a termination appeal. TEX. R. APP. P. 28.4(b)(2).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court